DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/29/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7-11 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recited: “A pseudo six-phase machine, comprising: a stator equipped with quadruple three-phase winding sets with concentrated fully- pitched winding, and six-stator terminals, wherein the quadruple three-phase winding sets are connected in such a way that emulates a nine-phase.
However, the claim appeared to claim a six-phase winding while at the same time also claiming a nine-phase winding. Because the six-phase and nine-phase are not claim in the alternative, they are appeared to be contradicted with each other. Therefore, such limitation rendered the claim indefinite.
Claims 2-4 and 7 are rejected for their dependency on claim 1.
Claims 8-11 and 14 are rejected for similar reason as claims 1-4 and 7.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Aiki (JP 6432579 B2) in view of Nashiki (US 2020/0099327 A1) and Nakano et al. (US 2014/0346910 A1).
RE claim 1, Aiki teaches a pseudo six-phase machine (Figs.9, 10 and translation ¶ 18), comprising:
a stator 40 equipped with quadruple three-phase winding sets with concentrated fully-pitched winding 44 (Fig.9 and ¶ 31), and six stator terminals (see Fig.1 for six stator terminals three terminal in the U, V and W phases and three terminals in U’, V’, W’ phases)
wherein the quadruple three-phase winding sets are connected in such a way that emulates a six-phase stator (¶ 15-17),
wherein the quadruple three-phase winding sets have a same conductor cross-sectional area (see Fig.10 for four U phase are in the same conductor area), and 
wherein the quadruple three-phase winding sets comprise a plurality of winding groups (U, U ', U, U', V, V ', V, V', W, W ', W, W') (see ¶ 31), the third winding group and the fourth winding group are placed together during a winding process (see Fig.9 and ¶ 31 for first/second/third/fourth group U, U’, U, U’ are placed together).
Aiki does not teach:
the winding emulates nine-phase stator
a first winding group and a second winding group is connected in series, and a third winding group and a fourth winding group is connected in series to provide equivalent three-phase winding groups.

RE (i) above, Nashiki suggests that the winding phases can be increase to six, nine or higher phase and/or decrease to optimize discreteness and torque ripple while improving flux and torque distribution of the electrical machine (¶ 102, 103).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aiki by having the winding to emulates any known phases (e.g.: six-phase), as suggested by Nashiki, for the same reasons as discussed above.

	RE (ii) above, Nakano teaches a first winding group (e.g.: U11) and a second winding group (U12) is connected in series, and a third winding group (U21) and a fourth winding group (U22) is connected in series to provide equivalent three-phase winding groups (Figs.4, 5). Nakano suggests that Y connection or delta connection are known equivalent (¶ 113) for optimizing winding space factor, copper lost and efficiency (¶ 83).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aiki in view of Nashiki by having a first winding group and a second winding group is connected in series, and a third winding group and a fourth winding group is connected in series to provide equivalent three-phase winding groups, as taught by Nakano, for the same reasons as discussed above.

With regard to the limitation “during a winding process”, such limitation can also be interpreted as product-by-process limitation. Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. It has been held that: "[E]ven though product-by- process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695,698, 227 USPQ 964, 966 (Fed. Cir. 1985).

RE claim 2/1, Aiki in view of Nashiki and Nakano has been discussed above. Aiki further teaches the plurality of winding groups comprises a plurality of inductors ((U, U ', U, U', V, V ', V, V', W, W ', W, W') (see ¶ 31).

	RE claim 3/1, Aiki in view of Nashiki and Nakano has been discussed above. Aiki further teaches the pseudo six-phase machine is an induction motor type of a synchronous motor type (¶ 8, 30).
	RE claim 8, Aiki teaches a method of operating a pseudo six-phase machine (Figs.9, 10 and translation ¶ 18), comprising: providing a stator 40; and equipping the stator 40 with quadruple three-phase winding sets with concentrated fully-pitched winding 44 (Fig.9 and ¶ 31), and six-stator terminal (see Fig.1 for six stator terminals three terminal in the U, V and W phases and three terminals in U’, V’, W’ phases)
wherein the quadruple three-phase winding sets are connected in such a way that emulates a six-phase stator (¶ 15-17), wherein the quadruple three-phase winding sets have the same conductor cross-sectional area (see Fig.10 for four U phase are in the same conductor area), and wherein the quadruple three-phase winding sets comprise a plurality of winding groups (U, U ', U, U', V, V ', V, V', W, W ', W, W') (see ¶ 31), the third winding group and the fourth winding group are placed together during a winding process (see Fig.9 and ¶ 31 for first/second/third/fourth group U, U’, U, U’ are placed together).
Aiki does not teach:
the winding emulates nine-phase stator,
a first winding group and a second winding group is connected in series, and a third winding group and a fourth winding group is connected in series to provide equivalent three-phase winding groups.

RE (i) above, Nashiki suggests that the winding phases can be increase to six, nine or higher phase and/or decrease to optimize discreteness and torque ripple while improving flux and torque distribution of the electrical machine (¶ 102, 103).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aiki by having the winding to emulates any known phases (e.g.: six-phase), as suggested by Nashiki, for the same reasons as discussed above.

	RE (ii) above, Nakano teaches a first winding group (e.g.: U11) and a second winding group (U12) is connected in series, and a third winding group (U21) and a fourth winding group (U22) is connected in series to provide equivalent three-phase winding groups (Figs.4, 5). Nakano suggests that Y connection or delta connection are known equivalent (¶ 113) for optimizing winding space factor, copper lost and efficiency (¶ 83).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aiki by having a first winding group and a second winding group is connected in series, and a third winding group and a fourth winding group is connected in series to provide equivalent three-phase winding groups, as taught by Nakano, for the same reasons as discussed above.

With regard to the limitation “during a winding process”, such limitation can also be interpreted as product-by-process limitation. Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. It has been held that: "[E]ven though product-by- process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695,698, 227 USPQ 964, 966 (Fed. Cir. 1985).

RE claim 9/8, Aiki in view of Nashiki and Nakano has been discussed above. Aiki further teaches the plurality of winding groups comprises a plurality of inductors ((U, U ', U, U', V, V ', V, V', W, W ', W, W') (see ¶ 31).

	RE claim 10/8, Aiki in view of Nashiki and Nakano has been discussed above. Aiki further teaches the pseudo six-phase machine is an induction motor type of a synchronous motor type (¶ 8, 30).

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Aiki in view of Nashiki and Nakano as applied to claims 1 and 8 above, and further in view of Umeda et al. (US 2016/0329767 A1).
	RE claims 4/1 and 11/8, Aiki in view of Nashiki and Nakano has been discussed above. Aiki does not teach the same number of stator slots per pole.
	Hiramatsu teaches the same number of stator slots per pole (¶ 39 for number of slot per pole is q’=Q/P. In other words, each of the number of slot per pole is the same value q’), so uniform intervals can be formed in the circumference direction of the armature core (¶ 6) such that it is possible to achieve good operating characteristics and to facilitate manufacture (¶ 7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aiki in view of Nashiki and Nakano by having the same number of stator slots per pole, as taught by Umeda, for the same reasons as discussed above.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Aiki in view of Nashiki and Nakano as applied to claims 1 and 8 above, and further in view of Kanazawa et al. (WO 2017130701 A1, the machine translation of which has been provided).
RE claims 7/1 and 14/8, Aiki in view of Nashiki and Nakano has been discussed above. Aiki does not teach the third winding group and the fourth winding group each have a number of turns that is 0.532 times a number of turns of the first winding group and the second winding group.
Kanazawa suggests that the number of turns between winding groups is result effective variable whose value can be adjusted between 0.5 to 1.5 (see translation page 4 paragraph 5, 6). The number of turns can be adjusted to optimize electromagnetic force (translation ¶ 5, 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aiki in view of Nakano by having the third winding group and the fourth winding group each have a number of turns that is 0.532 times a number of turns of the first winding group and the second winding group, as suggested by Kanazawa, for the same reasons as discussed above. 
Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532. The examiner can normally be reached Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS TRUONG/Primary Examiner, Art Unit 2834